

	

		III

		109th CONGRESS

		1st Session

		S. RES. 224

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. DeWine (for himself

			 and Mr. Biden) submitted the following

			 resolution; which was referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		RESOLUTION

		To express the sense of the Senate

		  supporting the establishment of September as Campus Fire Safety Month, and for

		  other purposes.

	

	

		Whereas

			 recent student housing fires in Ohio, Pennsylvania, Tennessee, and Maryland

			 have tragically cut short the lives of some of the youth of our Nation;

		Whereas

			 since January 2000, at least 75 people, including students, parents, and

			 children have died in student housing fires;

		Whereas

			 over three-fourths of these deaths have occurred in off-campus

			 occupancies;

		Whereas

			 a majority of the students across the Nation live in off-campus

			 occupancies;

		Whereas

			 a number of fatal fires have occurred in buildings where the fire safety

			 systems have been compromised or disabled by the occupants;

		Whereas

			 it is recognized that automatic fire alarm systems provide the necessary early

			 warning to occupants and the fire department of a fire so that appropriate

			 action can be taken;

		Whereas

			 it is recognized that automatic fire sprinkler systems are a highly effective

			 method of controlling or extinguishing a fire in its early stages, protecting

			 the lives of the building’s occupants;

		Whereas

			 many students are living in off-campus occupancies, Greek housing, and

			 residence halls that are not adequately protected with automatic fire sprinkler

			 systems and automatic fire alarm systems;

		Whereas

			 it is recognized that fire safety education is an effective method of reducing

			 the occurrence of fires and reducing the resulting loss of life and property

			 damage;

		Whereas

			 students are not routinely receiving effective fire safety education throughout

			 their entire college career;

		Whereas

			 it is vital to educate the future generation of our Nation about the importance

			 of fire safety behavior so that these behaviors can help to ensure their safety

			 during their college years and beyond; and

		Whereas

			 by developing a generation of fire-safe adults, future loss of life from fires

			 can be significantly reduced: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the establishment of September as

			 Campus Fire Safety Month;

			(2)encourages administrators and

			 municipalities across the country to provide educational programs to all

			 students during September and throughout the school year; and

			(3)encourages administrators and

			 municipalities to evaluate the level of fire safety being provided in both on-

			 and off-campus student housing and take the necessary steps to ensure fire-safe

			 living environments through fire safety education, installation of fire

			 suppression and detection systems and the development and enforcement of

			 applicable codes relating to fire safety.

			

